IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                            NOs. PD–1678–11, PD–1679–11



                        JAMES ALLEN SULLIVAN, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE ELEVENTH COURT OF APPEALS
                         BROWN COUNTY

              M EYERS, J., filed a dissenting opinion.

                                DISSENTING OPINION

       We granted Appellant’s ground for review in this case, which asked, “Did the

court of appeals correctly modify the judgment of the trial court by removing only the

portion of special findings that improperly cumulated sentences?” The majority

determines that the court of appeals did not correctly modify the judgment of the trial

court because under the court of appeals’s revised order, the sentence for the count

involving the 17-year-old victim still runs consecutive to the sentences for the counts
                                                                       Sullivan dissent–Page 2

involving one of the other victims. The majority then decides to reform the cumulation

order, deleting the sentence for the count involving the 17-year-old victim and stacking

the sentences of the two other victims. The majority says:

              We conclude here that only part of the trial judge’s
              cumulation order is illegal—the inclusion of the sentence for
              the count involving A.S. in the sequence of stacked sentences.
              If we had any doubt about what the trial judge intended to do,
              we would remand these cases to him to reform the cumulation
              order. But it is clear from the oral pronouncement what his
              intent was. Therefore, in conformity with the trial judge’s oral
              pronouncement and with the law, we reform the cumulation
              order to delete the sentence for the count involving A.S. from
              the sequence of stacked sentences and to stack the sentence
              for the counts involving N.P. upon the sentence for the count
              involving C.C.

Maj. Op. at *8.

       As far as I can tell, we have no authority to reform the trial court’s sequence of

stacking, and we have not been asked to do so. I would hold that the court of appeals’s

modification of the trial court’s judgment was incorrect and would remand the case to the

trial court to permit the trial judge to correct the cumulation order. Therefore, I

respectfully dissent.


                                                          Meyers, J.

Filed: January 9, 2013
Publish